OPINION McMANUS, Chief Justice. The present cases involve the same parties and the same real estate as Sachs v. Board of Trustees, Etc., 89 N.M. 712, 557 P.2d 209 (1976). In that case, the mandate of this Court reads as follows: For the foregoing reasons, we conclude that the doctrine of acquiescence applies, making the long-recognized fence line the boundary between the parties for all purposes. Therefore, the trial court must be reversed. To the extent that it is inconsistent with this holding, the denial of Bokum’s motion to set aside the 1951 quiet title judgment (based on the Turley survey’s metes and bounds description) must also be reversed. The cause is reversed and remanded to the District Court of McKinley County for the entry of an appropriate decision and judgment in accordance with the views herein expressed. Id. at 722, 557 P.2d at 219. Upon remand, the trial court ordered that the boundary between the parties for all purposes, including mineral use and interest purposes, is the fence line as established by the Supreme Court in Sachs v. Board of Trustees, Etc. As this Court stated in Varney v. Taylor, 79 N.M. 652, 655, 448 P.2d 164, 167 (1968), “It is a general rule that if, upon remand, the court below has acted in substantial conformity to the direction of the appellate court, its judgment will not be disturbed on a subsequent appeal.” In our opinion, the trial court properly complied with the mandate of this Court. Therefore, we will not disturb its judgment. The question is res judicata and appellants are barred from asserting any further claim. City of Santa Fe v. Velarde, 90 N.M. 444, 564 P.2d 1326 (1977). The decision of the trial court is hereby affirmed. IT IS SO ORDERED. SOSA, J., and C. FINCHER NEAL, District Judge, sitting by designation, concur. EASLEY and PAYNE, JJ., respectfully dissenting.